Case 2:14-cr-20675-SJM-RSW ECF No. 63 filed 10/26/20           PageID.467   Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. 2:14-cr-20675
              Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 TERESA LANETTE PALMER,

              Defendant.
                                      /

        OPINION AND ORDER DENYING EMERGENCY MOTION FOR
      COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)(i) [60]

        Defendant Teresa Lanette Palmer pleaded guilty to one count of possession of

a firearm with an obliterated serial number in violation of 18 U.S.C. § 922(k). ECF

28. On November 8, 2016, the Court sentenced Defendant to 57 months of

imprisonment. ECF 46. Now, she asks the Court to grant her compassionate release

under the First Step Act, 18 U.S.C. § 3582, and reduce her sentence to time served.

ECF 60, PgID 398. For the following reason the Court will deny her request.

        To be eligible for compassionate release, Defendant must show that

"extraordinary and compelling reasons" warrant a reduction in sentence. 18 U.S.C.

§ 3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides guidance

about what constitutes "extraordinary and compelling reasons." U.S.S.G. § 1B1.13.

Those reasons are classified in four categories: (1) Defendant's medical condition; (2)

Defendant's age; (3) family circumstances; and (4) additional reasons "other than, or

in combination with" reasons in the first three categories. Id. at cmt. n.1(A)–(D). Only




                                           1
Case 2:14-cr-20675-SJM-RSW ECF No. 63 filed 10/26/20         PageID.468    Page 2 of 3




the first category—medical conditions—applies to Defendant. See ECF 60, PgID 374–

75.

      Prior to filing the present motion, Defendant was transferred from a prison to

a residential reentry center ("RRC"). See id. at 392 (stating that when the motion was

filed Defendant was confined in an RRC). But, while the motion was pending,

Defendant was released to home confinement. ECF 62, PgID 461. Because Defendant

is no longer confined to a Bureau of Prisons ("BOP") facility, she does not face the

same level of risk that she faced while incarcerated. See United States v. Bradley, No.

14-20216-04, 2020 WL 4676381, at *2 (E.D. Mich. Aug. 12, 2020) (noting that a

"[d]efendant's risk of contracting COVID-19 has decreased since leaving his dorm-

style room" at a BOP facility and "returning home to live with his wife."); see also

Whitaker v. United States, Nos. 18-cr-0161, 19-cr-1014, 2020 WL 4201673, at *2

(D.N.M. July 22, 2020) (finding that most COVID-19 concerns were moot after a

defendant was released to home confinement). Instead, Defendant is confined to her

home where her risk of contracting COVID-19 is lower, and she is allowed to leave to

attend medical appointments and other necessary tasks. See ECF 62-1. Because

"Defendant is serving the remainder of [her] term on home confinement, there is no

extraordinary and compelling reason to reduce [her] sentence." Bradley, 2020 WL

4676381, at *2. The Court will therefore deny her motion for compassionate release.




                                          2
Case 2:14-cr-20675-SJM-RSW ECF No. 63 filed 10/26/20       PageID.469   Page 3 of 3




      WHEREFORE, it is hereby ORDERED that Defendant's emergency motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) [60] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: October 26, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 26, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        3
